PER CURIAM.
This is an appeal by appellants-plaintiffs, Ethel W. Grant and Lucian H. Grant her husband, of a final judgment entered in favor of appellee-defendant, Red Lobster Inns of America, Inc., in an action for damages for injuries sustained as a result of a slip and fall by Ethel W. Grant while in appellee-defendant’s restaurant.
At trial plaintiff submitted and requested a jury instruction on comparative negligence, relying on Jones v. Hoffman, 272 So.2d 529 (Fla.App.1973.) This instruction was denied by the trial court. In Jones v. Hoffman, supra, we directly determined it was error for the trial court to decline to give a jury instruction on comparative negligence.
On certiorari to Florida Supreme Court the doctrine of comparative negligence established by Jones v. Hoffman, supra, was adopted.1
Accordingly, final judgment entered in favor of the appellee and against the appellants is reversed and the cause remanded for a new trial.
Reversed and remanded for new trial.
OWEN, C. J., and CROSS, J., concur.
DOWNEY, J., dissents, with opinion.

. Hoffman v. Jones, 280 So.2d 431 (Fla.1973).